Case: 20-2043   Document: 52     Page: 1    Filed: 10/04/2021




   United States Court of Appeals
       for the Federal Circuit
                 ______________________

     COSMOKEY SOLUTIONS GMBH & CO. KG,
              Plaintiff-Appellant

                            v.

  DUO SECURITY LLC, FKA DUO SECURITY, INC.,
               Defendant-Appellee
             ______________________

                       2020-2043
                 ______________________

     Appeal from the United States District Court for the
 District of Delaware in No. 1:18-cv-01477-CFC, Judge
 Colm F. Connolly.
                 ______________________

                 Decided: October 4, 2021
                 ______________________

     SCOTT THOMAS WEINGAERTNER, White & Case LLP,
 New York, NY, argued for plaintiff-appellant. Also repre-
 sented by STEFAN MENTZER, GRACE WANG, MATTHEW ROB-
 ERT WISNIEFF.

    MARK A. LEMLEY, Durie Tangri LLP, San Francisco,
 CA, argued for defendant-appellee. Also represented by
 BETHANY BENGFORT.
                 ______________________

   Before O’MALLEY, REYNA, and STOLL, Circuit Judges.
Case: 20-2043     Document: 52     Page: 2    Filed: 10/04/2021




 2      COSMOKEY SOLUTIONS GMBH & CO.     v. DUO SECURITY LLC



     Opinion for the court filed by Circuit Judge STOLL.
     Concurring opinion filed by Circuit Judge REYNA.
 STOLL, Circuit Judge.
      CosmoKey Solutions GmbH & Co. KG appeals the
 United States District Court for the District of Delaware’s
 entry of judgment on the pleadings holding that the as-
 serted claims of CosmoKey’s U.S. Patent No. 9,246,903 are
 ineligible under 35 U.S.C. § 101. The district court held
 that the asserted claims are directed to abstract ideas and
 fail to provide an inventive concept. We conclude that the
 claims of the ’903 patent are patent-eligible under Alice
 step two because they recite a specific improvement to a
 particular computer-implemented authentication tech-
 nique. Accordingly, we reverse the decision of the district
 court.
                         BACKGROUND
                               I
     The ’903 patent is titled “Authentication Method” and
 purports to disclose an authentication method that is both
 low in complexity and high in security. The abstract de-
 scribes a method of authenticating the identity of a user
 performing a transaction at a terminal (e.g., a computer),
 including activating an authentication function on the
 user’s mobile device. ’903 patent Abstract, col. 2 ll. 35–40.
     The patent specification recognizes that when a user
 communicates with a remote transaction partner (e.g., a
 bank, a store, or a secured database) via a communication
 channel like the Internet, “it is important to assure that an
 individual that identifies itself as an authorized user is ac-
 tually the person it alleges to be.” Id. at col. 1 ll. 15–19.
 The specification also describes several conventional au-
 thentication methods involving a user’s mobile phone. Id.
 at col. 1 ll. 30–46. The specification discloses that by using
 a user’s mobile device for authentication, the prior art
Case: 20-2043      Document: 52      Page: 3     Filed: 10/04/2021




 COSMOKEY SOLSUTIONS GMBH & CO.      v. DUO SECURITY LLC        3



 confirms “that the person carrying the mobile device, e.g.,
 a mobile telephone, is actually present at the location of the
 terminal from which the transaction has been requested.”
 Id. at col. 1 ll. 47–50. “Thus, as long as the user is in control
 of his mobile device, the authentication method assures
 that no third party can fake the identification data of this
 user and perform any transactions in his place.” Id.
 at col. 1 ll. 50–53.
     The specification purports to improve on these conven-
 tional mobile phone authentication methods in that, ac-
 cording to the invention, the “authentication function is
 normally inactive and is activated by the user only prelim-
 inarily for the transaction, said response from the second
 communication channel includes the information that the
 authentication is active, and the authentication function is
 automatically deactivated.” Id. at col. 1 ll. 58–63. The
 specification explains the advantages of this method as fol-
 lows: “In this method, the complexity of the authentication
 function can be reduced significantly” because all that is
 required “from the authentication function is to permit the
 authentication device to detect whether or not this function
 is active[,]” and “the only activity that is required from the
 user for authentication purposes is to activate the authen-
 tication function [within] a suitable timing.” Id. at col. 1 l.
 64–col. 2 l. 3. The specification explains that there is a
 “predetermined time relation” in that “the authentication
 function is activated within a certain (preferably short)
 time window after the transmission of the user identifica-
 tion.” Id. at col. 2 ll. 8–14. The specification also touts the
 enhanced security provided by this method:
     Since the authentication function is normally inac-
     tive, the authentication will almost certainly fail
     when a third party fraudulently identifies itself as
     the user in order to initiate a transaction. Then,
     the authentication would be successful only in the
     very unlikely event that the true user happens to
     activate the authentication function of his mobile
Case: 20-2043      Document: 52     Page: 4    Filed: 10/04/2021




 4       COSMOKEY SOLUTIONS GMBH & CO.     v. DUO SECURITY LLC



     device just in the right moment. Even in this un-
     likely case the fraud could be detected . . . . Thus,
     notwithstanding the low complexity, the method
     according to the invention offers a high level of se-
     curity.
 Id. at col. 2 ll. 15–32.
     The specification thus explains that the claimed inven-
 tion “provide[s] an authentication method that is easy to
 handle and can be carried out with mobile devices of low
 complexity.” Id. at col. 1 ll. 54–56. The specification elab-
 orates that “[i]t is a particular advantage of the invention
 that the mobile device does not have to have any specific
 hardware for capturing or outputting information.” Id.
 at col. 2 ll. 44–46. According to the specification, the mobile
 device need only be capable of being activated for a certain
 period of time and connecting to a mobile network where it
 has an address that is linked to the identification data of
 the user. Id. at col. 2 ll. 46–50. Then, the authentication
 device must be “capable of checking whether the authenti-
 cation function of the mobile device with the associated ad-
 dress is active.” Id. at col. 2 ll. 50–54.
      Thus, instead of requiring the user to input multiple
 authentication factors using multiple communication
 channels, the user’s identity is verified by transmitting the
 user identification via a first communication channel and
 checking via a second communication channel that an au-
 thentication function is activated in the user’s mobile de-
 vice. Id. at col. 1 ll. 3–9. Checking for an activated
 authentication function replaces the manual entry of infor-
 mation for an authentication factor by the user. For exam-
 ple, the user may activate the authentication function by
 activating their mobile device, id. at col. 2 ll. 56–60, or by
 activating an application on a mobile device, see id. at col. 6
 ll. 59–62.
    Claim 1 is the sole independent claim of the ’903 patent
 and recites:
Case: 20-2043      Document: 52    Page: 5    Filed: 10/04/2021




 COSMOKEY SOLSUTIONS GMBH & CO.    v. DUO SECURITY LLC       5



     1. A method of authenticating a user to a transac-
     tion at a terminal, comprising the steps of:
     transmitting a user identification from the termi-
     nal to a transaction partner via a first communica-
     tion channel,
     providing an authentication step in which an au-
     thentication device uses a second communication
     channel for checking an authentication function
     that is implemented in a mobile device of the user,
     as a criterion for deciding whether the authentica-
     tion to the transaction shall be granted or denied,
     having the authentication device check whether a
     predetermined time relation exists between the
     transmission of the user identification and a re-
     sponse from the second communication channel,
     ensuring that the authentication function is nor-
     mally inactive and is activated by the user only pre-
     liminarily for the transaction,
     ensuring that said response from the second com-
     munication channel includes information that the
     authentication function is active, and
     thereafter ensuring that the authentication func-
     tion is automatically deactivated.
 Id. at col. 10 ll. 39–60.
                              II
      In September 2018, CosmoKey sued Duo Security, Inc. 1
 for infringement of the ’903 patent. In October 2019, Duo
 moved for judgment on the pleadings pursuant to Rule
 12(c) of the Federal Rules of Civil Procedure, arguing that



     1    Duo Security LLC was known as Duo Security, Inc.
 at the time of filing.
Case: 20-2043     Document: 52      Page: 6    Filed: 10/04/2021




 6       COSMOKEY SOLUTIONS GMBH & CO.     v. DUO SECURITY LLC



 all claims of the ’903 patent are ineligible under
 35 U.S.C. § 101 as the claims are directed to the abstract
 idea of authentication and do not recite any patent-eligible
 inventive concept. The district court granted Duo’s motion
 on June 24, 2020. Money & Data Protection Lizenz GmpH
 & Co. KG, v. Duo Security, Inc., 468 F. Supp. 3d 674
 (D. Del. 2020) (Judgment Op.). 2
     At step one of the Alice two-step framework for deter-
 mining patent eligibility, the district court agreed with Duo
 that the claims of the ’903 patent “are directed to the ab-
 stract idea of authentication—that is, the verification of
 identity to permit access to transactions.” Id. at 677; see
 Alice Corp. v. CLS Bank Int’l, 573 U.S. 208, 217 (2014).
 The district court reasoned that the “[’]903 patent is not
 materially different from the patent at issue in Prism
 Tech[nologies] LLC v. T-Mobile USA, Inc., 696 F. App’x
 1014 (Fed. Cir. 2017),” where we determined that the pa-
 tent claims were invalid because they were “directed to the
 abstract idea of ‘providing restricted access to resources.’”
 Judgment Op., 468 F. Supp. 3d at 677 (citation omitted).
 The district court determined that, “[g]iven the similarities
 between the abstract processes in the [’]903 patent and the
 patent in Prism, I find that the claims at issue here are
 directed to the abstract idea of verifying identity to permit
 access to transactions.” Id. at 678.
      At Alice step two, the district court concluded that “the
 [’]903 patent merely teaches generic computer functional-
 ity to perform the abstract concept of authentication; and
 it therefore fails Alice’s step two inquiry.” Id. at 678. In so
 holding, the district court determined that the patent itself
 admits that “the detection of an authentication function’s
 activity and the activation by users of an authentication


     2   CosmoKey was known as Money and Data Protec-
 tion Lizenz GmbH & Co. KG at the time it filed its original
 complaint.
Case: 20-2043     Document: 52     Page: 7    Filed: 10/04/2021




 COSMOKEY SOLSUTIONS GMBH & CO.     v. DUO SECURITY LLC      7



 function within a pre-determined time relation were well-
 understood and routine, conventional activities previously
 known in the authentication technology field.” Id. at 679
 (citing ’903 patent col. 1 ll. 15–53).
    CosmoKey appeals the district court’s judgment. We
 have jurisdiction under 28 U.S.C. § 1295(a)(1).
                         DISCUSSION
     We apply regional circuit law when reviewing a district
 court’s judgment on the pleadings. Koninklijke KPN N.V.
 v. Gemalto M2M GmbH, 942 F.3d 1143, 1149
 (Fed. Cir. 2019). Applying Third Circuit law, we review the
 district court’s grant of Duo’s motion for judgment on the
 pleadings de novo, accepting as true all facts pleaded by
 CosmoKey and drawing all reasonable inferences in favor
 of CosmoKey. Allstate Prop. & Cas. Ins. Co. v. Squires,
 667 F.3d 388, 390 (3d Cir. 2012).
      Patent eligibility under § 101 is a question of law that
 may contain underlying questions of fact. Interval Licens-
 ing LLC v. AOL, Inc., 896 F.3d 1335, 1342 (Fed. Cir. 2018)
 (citing Berkheimer v. HP Inc., 881 F.3d 1360, 1365
 (Fed. Cir. 2018)). We review a district court’s ultimate con-
 clusion on patent eligibility de novo. Id. We have held that
 “[p]atent eligibility can be determined on the pleadings un-
 der Rule 12(c) when there are no factual allegations that,
 when taken as true, prevent resolving the eligibility ques-
 tion as a matter of law.” Data Engine Techs. LLC v. Google
 LLC, 906 F.3d 999, 1007 (Fed. Cir. 2018).
     Section 101 defines patent-eligible subject matter as
 “any new and useful process, machine, manufacture, or
 composition of matter, or any new and useful improvement
 thereof.” 35 U.S.C. § 101. The Supreme Court established
 a two-step test for examining patent eligibility under § 101
 in Alice. First, we “determine whether the claims at issue
 are directed to a patent-ineligible concept[,]” such as an ab-
 stract idea. Alice, 573 U.S. at 218. If so, we proceed to step
Case: 20-2043    Document: 52      Page: 8    Filed: 10/04/2021




 8      COSMOKEY SOLUTIONS GMBH & CO.     v. DUO SECURITY LLC



 two and “consider the elements of each claim both individ-
 ually and ‘as an ordered combination’ to determine
 whether the additional elements ‘transform the nature of
 the claim’ into a patent-eligible application.” Id. (quoting
 Mayo Collaborative Servs. v. Prometheus Labs., Inc.,
 566 U.S. 66, 78–79 (2012)). Step two is “a search for an
 ‘inventive concept’—i.e., an element or combination of ele-
 ments that is ‘sufficient to ensure that the patent in prac-
 tice amounts to significantly more than a patent upon the
 [ineligible concept] itself.’” Alice, 573 U.S. at 217–18 (al-
 teration in original) (quoting Mayo, 566 U.S. at 72–73).
                               I
     As the district court noted, this court has previously
 considered the eligibility of various claims generally di-
 rected to authentication and verification under § 101 and
 found those claims abstract. For example, in Prism, the
 case cited by the district court, we held that the claims at
 issue were directed to the abstract idea of “providing re-
 stricted access to resources” because the claims did not
 cover a “concrete, specific solution.” 696 F. App’x at 1017.
 Rather, the claims recited generic steps typical of any con-
 ventional process for restricting access, including such pro-
 cesses that predated computers. In particular, the claims
 recited “receiving” a user identity, “authenticating” the
 user identity, “authorizing” the user, and “permitting ac-
 cess” to the user. Id. at 1016. At step two, we determined
 that the asserted claims recited conventional generic com-
 puter components employed in a customary manner such
 that they were insufficient to transform the abstract idea
 into a patent-eligible invention. Id. at 1017–18.
      More recently, in Universal Secure Registry LLC v. Ap-
 ple, Inc., 10 F.4th 1342 (Fed. Cir. 2021), we held that the
 patent claims were directed to the abstract idea of combin-
 ing multiple conventional authentication techniques for
 verifying the identity of a user to facilitate a financial
 transaction. The patent specifications disclosed that
Case: 20-2043    Document: 52      Page: 9   Filed: 10/04/2021




 COSMOKEY SOLSUTIONS GMBH & CO.    v. DUO SECURITY LLC     9



 biometric authentication, multi-factor authentication, and
 using multiple devices to authenticate were all conven-
 tional authentication techniques. The claims, then, were
 simply directed to combining these long-standing, well-
 known authentication techniques to achieve the expected
 result of increased security no greater than the sum of the
 security provided by each technique alone. Under Alice
 step two, we held that these claims did not recite an in-
 ventive concept because the combination of long-standing
 conventional methods of authentication yielded expected
 results of an additive increase in security, and nothing in
 the record suggested an additional technological improve-
 ment.
     In contrast, we have held claims directed to specific
 verification methods that depart from earlier approaches
 and improve computer technology eligible under § 101. In
 Ancora Technologies Inc. v. HTC America, Inc., we held
 that claims directed to storing a verification structure in
 computer memory were directed to a specific non-abstract
 computer-functionality improvement addressing the “vul-
 nerability of license-authorization software to hacking.”
 908 F.3d 1343, 1348–49 (Fed. Cir. 2018). We explained
 that “[i]mproving security . . . can be a non-abstract com-
 puter-functionality improvement if done by a specific tech-
 nique that departs from earlier approaches to solve a
 specific computer problem.” Id. at 1349 (citing Finjan, Inc.
 v. Blue Coat Sys., Inc., 879 F.3d 1299, 1304–05 (Fed. Cir.
 2008)). We further explained the claims “yield[ed] a tangi-
 ble technological benefit” in making the system less sus-
 ceptible to hacking by altering how the verification is
 performed. Id. at 1350.
                              II
      Under Alice step one, we consider “what the patent as-
 serts to be the ‘focus of the claimed advance over the prior
 art.’” Solutran, Inc. v. Elavon, Inc., 931 F.3d 1161, 1168
 (Fed. Cir. 2019) (quoting Affinity Labs of Tex., LLC
Case: 20-2043    Document: 52      Page: 10    Filed: 10/04/2021




 10       COSMOKEY SOLUTIONS GMBH & CO.   v. DUO SECURITY LLC



 v. DIRECTV, LLC, 838 F.3d 1253, 1257 (Fed. Cir. 2016)).
 The district court held that the claims “are directed to the
 abstract idea of authentication—that is, the verification of
 identity to permit access to transactions.” Judgment Op.,
 468 F. Supp. 3d at 677. We are not convinced that this
 broad characterization of the focus of the claimed advance
 is correct. Rather, the claims and written description sug-
 gest that the focus of the claimed advance is activation of
 the authentication function, communication of the activa-
 tion within a predetermined time, and automatic deactiva-
 tion of the authentication function, such that the invention
 provides enhanced security and low complexity with mini-
 mal user input. The critical question then is whether this
 correct characterization of what the claims are directed to
 is either an abstract idea or a specific improvement in com-
 puter verification and authentication techniques. Ancora,
 908 F.3d at 1347.
     We need not answer this question, however, because
 even if we accept the district court’s narrow characteriza-
 tion of the ’903 patent claims, the claims satisfy Alice step
 two. See Amdocs (Israel) Ltd. v. Openet Telecom, Inc., 841
 F.3d 1288, 1303 (Fed. Cir. 2016) (explaining that “even if
 [the claim] were directed to an abstract idea under step
 one, the claim is eligible under step two”). 3
     Turning then to Alice step two, we “consider the ele-
 ments of each claim both individually and ‘as an ordered
 combination’ to determine whether the additional elements
 ‘transform the nature of the claim’ into a patent-eligible ap-
 plication.” Alice, 573 U.S. at 217 (quoting Mayo, 566 U.S.
 at 77–78). In computer-implemented inventions, the


      3  Judge Reyna’s concurrence challenges our ap-
 proach of accepting the district court’s analysis under Alice
 step one and resolving the case under Alice step two. Judge
 Reyna Concurrence at 1. We note that this very approach
 was followed in Amdocs, 841 F.3d at 1303.
Case: 20-2043    Document: 52      Page: 11    Filed: 10/04/2021




 COSMOKEY SOLSUTIONS GMBH & CO.     v. DUO SECURITY LLC     11



 computer must perform more than “well-understood, rou-
 tine, conventional activities previously known to the indus-
 try.” Id. at 223 (quoting Mayo, 566 U.S. at 73 (internal
 quotation marks and brackets omitted)). In addition, “[a]n
 inventive concept that transforms the abstract idea into a
 patent-eligible invention must be significantly more than
 the abstract idea itself, and cannot simply be an instruction
 to implement or apply the abstract idea on a computer.”
 BASCOM Glob. Internet Servs., Inc. v. AT&T Mobility
 LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) (citing Alice,
 573 U.S. at 222–23).
      The district court held that the ’903 patent failed at
 step two because it “merely teaches generic computer func-
 tionality to perform the abstract concept of authentica-
 tion[.]” Judgment Op., 468 F. Supp. 3d at 678. The court
 recognized that the specification indicates that the “differ-
 ence between [the] prior art methods and the claimed in-
 vention is that the [’]903 patent’s method ‘can be carried
 out with mobile devices of low complexity’ so that ‘all that
 has to be required from the authentication device function
 is to detect whether or not this function is active’” and that
 “the only activity that is required from the user for authen-
 tication purposes is to activate the authentication function
 at a suitable timing for the transaction.” Id. at 678–79
 (quoting ’903 patent col. 1 l. 55–col. 2 l. 3). But the court
 cited column 1, lines 15–53 of the specification as purport-
 edly admitting that detection of activation of an authenti-
 cation function’s activity and the activation by users of an
 authentication function within a pre-determined time rela-
 tion were “well-understood and routine, conventional activ-
 ities previously known in the authentication technology
 field.” Judgment Op., 468 F. Supp. 3d at 679.
     We disagree with the district court’s analysis and con-
 clusion. The ’903 patent claims and specification recite a
 specific improvement to authentication that increases se-
 curity, prevents unauthorized access by a third party, is
 easily implemented, and can advantageously be carried out
Case: 20-2043    Document: 52      Page: 12    Filed: 10/04/2021




 12     COSMOKEY SOLUTIONS GMBH & CO.     v. DUO SECURITY LLC



 with mobile devices of low complexity. See ’903 patent
 col. 2 ll. 15–32. Contrary to the district court’s conclusion,
 the ’903 patent discloses a technical solution to a security
 problem in networks and computers. While authentication
 of a user’s identity using two communication channels and
 a mobile phone was known at the time of the invention,
 nothing in the specification or anywhere else in the record
 supports the district court’s suggestion that the last four
 claim steps—including (1) “as a criterion for deciding
 whether the authentication to the transaction shall be
 granted or denied, having the authentication device check
 whether a predetermined time relation exists between the
 transmission of the user identification and a response from
 the second communication channel”; (2) “ensuring that the
 authentication function is normally inactive and is acti-
 vated by the user only preliminarily for the transaction”;
 followed by (3) “ensuring that said response from the sec-
 ond communication channel includes information that the
 authentication function is active”; and (4) “thereafter en-
 suring that the authentication function is automatically
 deactivated,” id. at col. 10 ll. 45–55—are conventional.
     The district court’s reliance on column 1, lines 15–53
 as allegedly admitting that these steps were routine or con-
 ventional is misplaced. While column 1, lines 30–46 de-
 scribes three prior art references, none teach the recited
 claim steps. To the contrary, the specification describes the
 prior art references as disclosing: (1) sending a prompt to
 a user to confirm the transaction followed by the user’s mo-
 bile device sending a confirmation signal; (2) using a user’s
 mobile device for activating and deactivating a credit card;
 and (3) sending a token to the user’s terminal from which
 a transaction has been requested followed by the user’s mo-
 bile device capturing the image and sending it back to the
 authentication device via a second communication channel.
 Id. at col. 1 ll. 30–46. Read in context, the rest of the pas-
 sage cited by the district court makes clear that the claimed
 steps were developed by the inventors, are not admitted
Case: 20-2043    Document: 52      Page: 13     Filed: 10/04/2021




 COSMOKEY SOLSUTIONS GMBH & CO.     v. DUO SECURITY LLC      13



 prior art, and yield certain advantages over the described
 prior art. The district court erred in its interpretation of
 this passage. This is particularly so given the procedural
 posture of Duo’s motion for judgment under Rule 12(c),
 which requires the district court to draw all reasonable in-
 ferences in favor of CosmoKey. Allstate, 667 F.3d at 390.
     Indeed, the patent specification describes how the par-
 ticular arrangement of steps in claim 1 provides a technical
 improvement over conventional authentication methods.
 Specifically, the specification emphasizes the inventive na-
 ture of these steps, explaining that “the complexity of the
 authentication function can be reduced significantly” be-
 cause “the only activity that is required from the user for
 authentication purposes is to activate the authentication
 function at a suitable timing for the transaction.” Id.
 at col. 1 l. 64–col. 2 l. 3. Continuing, the specification ex-
 plains that compared to the prior art and conventional mul-
 tifactor authentication systems, the ’903 patent performs
 user authentication with fewer resources, less user inter-
 action, and simpler devices. Id. at col. 1 ll. 54–56 (“It is an
 object of the invention to provide an authentication method
 that is easy to handle and can be carried out with mobile
 devices of low complexity.”).
     Duo argues that using a second communication chan-
 nel in a timing mechanism and an authentication function
 that is normally inactive, activated only preliminarily, and
 automatically deactivated is itself an abstract idea and
 thus cannot contribute to an inventive concept. Appellee’s
 Br. 21. Duo asserts that these limitations “are far from
 concrete.” Id. In addition, Duo cites ChargePoint, Inc.
 v. SemaConnect, Inc., 920 F.3d 759, 764 (Fed. Cir. 2019),
 where our court held claims directed to network-controlled
 charging stations for electric vehicles abstract, including a
 dependent claim reciting a component “that can activate or
 deactivate charging at the connection.” We disagree.
Case: 20-2043    Document: 52      Page: 14     Filed: 10/04/2021




 14     COSMOKEY SOLUTIONS GMBH & CO.      v. DUO SECURITY LLC



      While prior cases can be helpful in analyzing eligibility,
 whether particular claim limitations are abstract or, as an
 ordered combination, involve an inventive concept that
 transforms the claim into patent eligible subject matter,
 must be decided on a case-by-case basis in light of the par-
 ticular claim limitations, patent specification, and inven-
 tion at issue. Here, the claim limitations are more specific
 and recite an improved method for overcoming hacking by
 ensuring that the authentication function is normally inac-
 tive, activating only for a transaction, communicating the
 activation within a certain time window, and thereafter en-
 suring that the authentication function is automatically
 deactivated. The specification explains that these features
 in combination with the other elements of the claim consti-
 tute an improvement that increases computer and network
 security, prevents a third party from fraudulently identify-
 ing itself as the user, and is easy to implement and can be
 carried out even with mobile devices of low complexity.
 ’903 patent col. 2 ll. 15–32. We recognized in Ancora that
 improving computer or network security can constitute “a
 non-abstract computer-functionality improvement if done
 by a specific technique that departs from earlier ap-
 proaches to solve a specific computer problem.” 908 F.3d
 at 1349. Here, as the specification itself makes clear, the
 claims recite an inventive concept by requiring a specific
 set of ordered steps that go beyond the abstract idea iden-
 tified by the district court and improve upon the prior art
 by providing a simple method that yields higher security.
                         CONCLUSION
     For the reasons set forth above, we reverse the district
 court’s judgment that the asserted claims of the ’903 patent
 are ineligible under § 101.
                         REVERSED
Case: 20-2043    Document: 52      Page: 15   Filed: 10/04/2021




    United States Court of Appeals
        for the Federal Circuit
                   ______________________

      COSMOKEY SOLUTIONS GMBH & CO. KG,
               Plaintiff-Appellant

                              v.

   DUO SECURITY LLC, FKA DUO SECURITY, INC.,
                Defendant-Appellee
              ______________________

                         2020-2043
                   ______________________

     Appeal from the United States District Court for the
 District of Delaware in No. 1:18-cv-01477-CFC, Judge
 Colm F. Connolly.
                 ______________________

 REYNA, Circuit Judge, concurring.
      I concur with the majority decision to reverse the dis-
 trict court’s judgment that the ’903 Patent is patent ineli-
 gible under 35 U.S.C. § 101. I conclude that, under Alice
 step one, the subject claims are directed to patent-eligible
 subject matter.
      I do not agree, however, with the majority’s analysis or
 its application of law. In sum, the majority skips step one
 of the Alice inquiry and bases its decision on what it claims
 is step two. I believe this approach is extraordinary and
 contrary to Supreme Court precedent. It turns the Alice
 inquiry on its head.
Case: 20-2043    Document: 52      Page: 16    Filed: 10/04/2021




 2      COSMOKEY SOLUTIONS GMBH & CO.     v. DUO SECURITY LLC



     Our case law, as governed by Supreme Court prece-
 dent, is clear: whether a patent satisfies the subject-matter
 eligibility requirement of § 101 involves a two-step inquiry.
 Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 217
 (2014). I find nothing in Alice that provides for skipping
 the first step or for conflating the two steps into one. Nor
 does the majority cite any authority that specifically per-
 mits skipping step one.
      The Alice inquiry should be viewed as a loose filter that
 prevents the patenting of abstract ideas, lest free thinking
 itself become a form of chattel. There should be no exclu-
 sivity to abstractness under the law. Of course, preemption
 is a primary underlying concern, but so are the concepts of
 inventiveness and innovation. To this end, step one serves
 several important purposes, chief among them being that
 a patent must lay bare that which is claimed. To echo
 Judge Rich’s declaration: “[T]he name of the game is the
 claim.” Giles S. Rich, Extent of Protection and Interpreta-
 tion of Claims—American Perspectives, 21 Int’l Rev. of In-
 dus. Prop. & Copyright L. 497, 499 (1990)). In terms of
 Alice, step one is about the claim.
     At step one, we examine whether the claim is directed
 to patent-ineligible subject matter. Among other things,
 this examination permits us to distinguish between claims
 that recite mere concepts, functions or results (abstract
 ideas) from those that, through claimed limitations, chart
 the specific means for achieving such concepts, functions or
 results. Ancora Techs., Inc. v. HTC Am., Inc., 908 F.3d
 1343, 1347 (Fed. Cir. 2018). As a result, our case law has
 developed specific circumstances that help guide the ques-
 tion of abstraction. See id. at 1347–48 (collecting cases).
 For example, generally, if a claim is directed to a specific
 technological solution to a technological problem, it is not
 directed to an abstract idea. See Enfish, LLC v. Microsoft
 Corp., 822 F.3d 1327, 1336 (Fed. Cir. 2016).
Case: 20-2043    Document: 52     Page: 17    Filed: 10/04/2021




 COSMOKEY SOLUTIONS GMBH & CO.    v. DUO SECURITY LLC       3



     Our precedent is clear that once a claim is deemed not
 directed to an abstract idea, the Alice inquiry ends. We do
 not proceed to step two. Core Wireless Licensing S.A.R.L.
 v. LG Elecs., Inc., 880 F.3d 1356, 1361 (Fed. Cir. 2018) (“If
 the claims are directed to a patent-eligible concept, the
 claims satisfy § 101 and we need not proceed to the second
 step.”); see also McRO, Inc. v. Bandai Namco Games Am.,
 Inc., 837 F.3d 1299, 1312 (Fed. Cir. 2016). In other words,
 step two does not operate independently of step one. Step
 two comes into play only when a claim has been found to
 be directed to patent-ineligible subject matter. The “di-
 rected to” examination is only in step one, and not step two.
      Step two is a lifeline. The step two inquiry recognizes
 that the claim has been struck down as ineligible. In sim-
 plistic terms, the question becomes whether there is any
 reason to save the claim on the basis of whether additional
 elements of the claim, considered individually and as an
 ordered combination, transform the nature of the claim
 into a patent-eligible application of the abstract idea. Con-
 tent Extraction & Transmission LLC v. Wells Fargo Bank,
 Nat’l Ass’n, 776 F.3d 1343, 1347 (Fed. Cir. 2014) (citing Al-
 ice, 573 U.S. at 217).
     Step two is rendered superfluous and unworkable with-
 out step one. Without the benefit of a step-one analysis, we
 are hobbled at step two in reasonably determining whether
 additional elements transform the nature of the claim into
 a patent-eligible application of the abstract idea. And by
 skipping step one, we create a risk that claims that are not
 directed to an abstract idea might be deemed to “fail” at
 step two.
     Employing step one, I conclude that the claims at issue
 are directed to patent-eligible subject matter. I agree with
 my colleagues that “[t]he ’903 Patent claims and specifica-
 tion recite a specific improvement to authentication that in-
 creases security, prevents unauthorized access by a third
 party, is easily implemented, and can advantageously be
Case: 20-2043    Document: 52      Page: 18    Filed: 10/04/2021




 4      COSMOKEY SOLUTIONS GMBH & CO.     v. DUO SECURITY LLC



 carried out with mobile devices of low complexity.” Major-
 ity Op. 11-12 (emphasis added). But this is a step-one ra-
 tionale. See Enfish, 822 F.3d at 1336 (“[T]he first step in
 the Alice inquiry in this case asks whether the focus of the
 claims is on the specific asserted improvement in computer
 capabilities . . . or, instead, on a process that qualifies as
 an ‘abstract idea’ for which computers are invoked merely
 as a tool.”); McRO, 837 F.3d at 1314 (“It is the incorpora-
 tion of the claimed rules, not the use of the computer, that
 improved the existing technological process . . . .” (internal
 quotation marks omitted)).
      We should not lose sight, as my colleagues have in this
 case, that the “question of abstraction is whether the claim
 is ‘directed to’ the abstract idea itself.” Data Engine Techs.
 LLC v. Google LLC, 906 F.3d 999, 1011 (Fed. Cir. 2018).